Title: To George Washington from Leonard Marbury, 13 May 1792
From: Marbury, Leonard
To: Washington, George



Sir,
Frederica [Saint Simons Island, Ga.] 13th May 1792

I did myself the Honor to Write your Excellency on the 21t Ult. since then we have a Report of the death of General McGillivray, shou’d this prove true I think it wou’d be advisable to have some Person among the Indians for a few Months in Order to prevail on the Chiefs to agree on some general Mode for the Regulation of their Conduct.
In my last I mention’d the manner in which the trade among the Indians had been generally conducted, but Omitted to inform that there was a stated Price for every Article thro’ the Whole Nations and wou’d again Recommend the same Mode to be adopted in order to Prevent any imposition.
If the Report of McGillivrays death is well founded, I wou’d more strongly than ever Recommend that the United States take the Trade into their Own hands, as they may, by Importing the proper Indian Goods and selling them to the traders on an advance only sufficient to Pay Charges, put it out of the power of any Individual to take any Part of the trade. it wou’d also enable the traders in the different Towns to sell to the Indians much Cheaper than they have been able to Buy since the Commencement of the late War, and wou’d most effectually secure their friendship. Shou’d this plan be adopted I wou’d recommend the place for carrying on the Trade to be near the Confluence of the Rivers Oconie & Oakmulga. I have the Honor to be with due Esteem Your Excellency’s Most Humble Servant

Leod Marbury

